Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        MIAMI DIVISION

  UNIR, LLC, a Florida limited liability
  company, and MARCONI
  INTERNATIONAL UNIVERSITY, INC.,                     Case No.: 1:20-cv-22508-JEM
  a Florida corporation,

         Plaintiffs,

  v.

  LAURA RICCI, a foreign national,
  MIA GLOBAL BUSINESS SCHOOL,
  S.L. d/b/a MIA DIGITAL UNIVERSITY,
  a foreign entity, and RENATO
  BEVILACQUA, a foreign national,

        Defendants
  _____________________________________

          PLAINTIFF MARCONI INTERNATIONAL UNIVERSITY, INC.’S
     MOTION TO STRIKE THE UNTIMELY AFFIDAVITS OFLAURA RICCI AND
   RENATO BEVILACQUA, OR IN THE ALTERNATIVE, FOR LEAVE TO CONDUCT
    JURISDICTIONAL DISCOVERY, AND EXTENSION OF TIME TO RESPOND TO
      DEFENDANT MIA GLOBAL BUSINESS SCHOOL, S.L. D/B/A MIA DIGITAL
  UNIVERSITY’S MOTION TO DISMISS PENDING RULING ON THE OTHER RELIEF
        SOUGHT IN THIS MOTION AND COMPLETION OF ANY DISOVERY
               AND INCORPORATED MEMORANDUM OF LAW

         Plaintiff Marconi International University, Inc. (“Marconi”) moves to strike the untimely

  affidavits of Laura Ricci and Renato Bevilacqua, or in the alternative, for leave to conduct

  jurisdictional discovery, and an extension of time to respond to Defendant MIA Global Business

  School, S.L. d/b/a MIA Digital University’s motion to dismiss for lack of personal jurisdiction

  (the “Motion”) [ECF No. 23] pending the Court’s ruling on the other relief sought in this motion

  and completion of any permitted discovery, and in support thereof state:
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 2 of 13



                                           INTRODUCTION

         Defendant MIA Global Business School, S.L. d/b/a MIA Digital University (“MIA”) filed

  two affidavits that appear – although Plaintiffs are not certain – to be in support of MIA’s motion

  to dismiss for lack of personal jurisdiction. MIA filed those affidavits two days after the court-

  ordered deadline to respond to the complaint and two days after MIA filed its motion to dismiss.

  What is more, the affidavits raise new issues and arguments that are not the basis of MIA’s motion

  to dismiss. As such, this Court should strike the affidavits as untimely and procedurally deficient.

         Should this Court choose not to strike the affidavits, it should grant Marconi leave to

  conduct jurisdictional discovery that, at minimum, tests the truthfulness of the statements made in

  the affidavits and explores MIA’s contacts with the State of Florida. Indeed, this Court has very

  little discretion, if any, to deny such discovery if the affidavits remain in the record.

         Accordingly, this Court should strike the affidavits or, in the alternative, grant leave to

  conduct jurisdictional discovery. It should also extend the time for Plaintiffs to respond to MIA’s

  motion to dismiss pending resolution of the other relief requested in this motion and completion

  of any permitted discovery.

                                      STATEMENT OF FACTS

         1.      On June 18, 2020, Plaintiffs filed their complaint against Defendants Laura Ricci

  (“Ricci”), MIA Global Business School, S.L. d/b/a MIA Digital University (“MIA”), and Renato

  Bevilacqua (“Bevilacqua”). [ECF No. 1].

         2.      Marconi alleges personal jurisdiction over MIA “pursuant to 48.131(1)(a), Florida

  Statutes, as [MIA]

                 a. Committed a tortious act within this state, and




                                                     2
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 3 of 13



                b. Caused injury to persons or property within this state arising out of an act or

                       omission by MIA outside this state, when, at the time of the injury, MIA was

                       engaged in solicitation or service activities within this state.”

  [ECF No. 1, ¶ 11].

         3.     Marconi has sued MIA for violation of Florida’s Deceptive and Unfair Trade

  Practices Act and for common law unfair competition. Id. at ¶¶ 71-97. The bases for those causes

  of action include, among other conduct, MIA’s use of Marconi resources, intellectual property

  (including Marconi’s trademark), and other materials to recruit prospective students away from

  Marconi and to MIA by deceiving students into believing they were registering with Marconi,

  when in fact, they were registering with, and paying registration fees to, MIA. Id. Marconi also

  alleged, with great specificity, the details of one such incident involving wire transfers from a

  student that was led to believe he was enrolling in Marconi, but was actually paying registration

  fees to MIA and enrolling in MIA. Id. at ¶¶ 76-79.

         4.     An unredacted copy of the Complaint, along with all its exhibits, was initially

  emailed to Defendants’ counsel, Lauren Luck, on June 19, 2020. See email correspondence

  between F. Sanchez and L. Luck dated June 19, 2020, attached as Exhibit A.

         5.     The Complaint, along with all its exhibits, was served on MIA by email1 on August

  4, 2020. See [ECF No. 18-1]. An unredacted copy of the Complaint and exhibits was once again

  emailed to Defendants counsel, Lauren Luck, on August 6, 2020. See email correspondence

  between F. Sanchez and L. Luck dated August 4-6, 2020, attached as Exhibit B.

         6.     MIA’s response to Plaintiffs’ Complaint was originally due on August 25, 2020.

  That deadline was extended to September 14, 2020, pursuant to this Court’s Order granting



  1
          Service was effectuated by email on all defendants pursuant to this Court’s Order on
  Plaintiffs’ Ex Parte Motion for Alternative Service of Process. [ECF No. 15].
                                                      3
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 4 of 13



  Defendants’ Unopposed Motion for Enlargement of Time to Respond to Complaint. [ECF No.

  21]. MIA did not request an extension of its September 14, 2020 deadline from Plaintiffs’ counsel,

  and more importantly, from this Court, prior to September 14, 2020.

          7.      On September 14, 2020, MIA moved to dismiss the claims against it for lack of

  personal jurisdiction. [ECF No. 23].2

          8.      MIA’s motion, which was filed without a memorandum of law in violation of Local

  Rule 7.1(a)(1), nakedly asserts that it is “not engaging in business in Florida and [has] committed

  no acts here in Florida.” Id. at ¶ 3.

          9.      MIA also insists that “the [c]omplaint is completely devoid of any fact to support

  jurisdiction.” Id. at ¶ 4, 6.

          10.     MIA’s motion attached no affidavit or any other form of evidence. See [ECF No.

  23]. And beyond a passing reference to Ricci’s ownership in MIA (id. at ¶ 6), does not even cite

  to any evidence.

          11.     Two days later, past the deadline to respond to the complaint, MIA filed two

  affidavits which appear to be in support of its motion to dismiss – one from Ricci and the other

  from Bevilacqua (the latter purporting to be an affidavit of MIA). [ECF No. 25].

          12.     In her affidavit, Ricci testifies that, while she was previously 50% owner of MIA,

  she does not hold any ownership in MIA since April 2020. Id. at 4, ¶ 4.

          13.     Ricci also insists that MIA is “doing business only in Europe,” that her consultant

  work for MIA is “unrelated to student recruitment or the admissions process” and is instead “to




  2
         Ricci has answered the complaint [ECF No. 22] and Bevilacqua has moved to dismiss in
  favor of arbitration [ECF No. 24].

                                                   4
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 5 of 13



  establish external relations with Spanish companies and institutions” and “based in Europe.” Id.

  at 4, ¶ 7.

          14.      Finally, Ricci insists that she “do[es] not have contacts with Florida.” Id. at 4, ¶ 8.

          15.      For his part, Bevilacqua testifies that he is “the owner of 100% of the shares of

  [MIA]” and “reside[s] in Italy.” Id. at 5, ¶¶ 4-5. He states that MIA is “based in Barcelona and

  doing business in Europe.” Id. at 5, ¶ 6.

          16.      Bevilacqua insists that MIA “has no significant affiliations, branches, links, ties,

  activities, or partners in the United States and does not conduct business in the United States.” Id.

  at 6, ¶ 8. He does, however, admit that in January 2020, MIA’s CEO visited the campus of San

  Ignacio University in Miami, Florida, and that the trip “did involve the conductance of business.”

  Id. at 6, ¶ 9.

          17.      Finally, Bevilacqua insists that MIA “does not represent a competition to Marconi

  since the services are not even offered in the same Country.” Id. at 6, ¶ 11.

          18.      Conceding that the affidavits were untimely, MIA filed a “Motion for Affidavits

  Deemed Filed on Agreed Order Deadline Nunc Pro Tunc” (the “Nunc Pro Tunc Motion”) on

  September 25, 2020 – that is, eleven days past the deadline to respond to the complaint and

  nine days after it unilaterally filed the affidavits. [ECF No. 26].

                                      MEMORANDUM OF LAW

  I.      This Court Should Strike the Affidavits of Defendant Ricci and Bevilacqua Because
          They Are Untimely and Add New Arguments Not Addressed in the Motion to Dismiss

          This Court should strike the affidavits of Ricci and Bevilacqua on several grounds.

          A.       The Affidavits Were Filed Two Days After the Court-Ordered Deadline and
                   Separate from the Motion to Dismiss

          “A defendant wishing to contest the allegations of the complaint concerning jurisdiction or

  to raise a contention of minimum contacts must file affidavits in support of his position.” Venetian

                                                     5
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 6 of 13



  Salami Co. v. Parthenais, 554 So.2d 499, 502 (Fla. 1989). Pursuant to Rule 7(c)(2) of the Federal

  Rules of Civil Procedure, “[a]ny affidavit supporting a motion must be served with the motion.”

  FED. R. CIV. P. 7(c)(2) (emphasis added). Pursuant to the local rules of this District, “[a]ll materials

  in support of any motion, response, or reply, including affidavits and declarations, shall be served

  with the filing.” S.D. Fla. L. R. 7.1(c)(1) (emphasis added). As a result, untimely affidavits should

  be stricken from the record. See Emery v. Allied Pilots Association, No. 11-81123, 2012 WL

  13134572, at *2, n.2 (S.D. Fla. Dec. 27, 2012).

          MIA filed Ricci’s and Bevilacqua’s affidavits two days after they filed the motion to

  dismiss and two days after the court-ordered deadline of September 14, 2020 without first

  obtaining leave of Court to file them. Without such leave, a court may strike the affidavit as

  “procedurally deficient.” See Tambourine Comercio International S.A. v. Solowsky, No. 06-

  20682, 2007 WL 9701037, *1 (S.D. Fla. Mar. 4, 2007). Moreover, MIA did not seek an extension

  of time to file the affidavits in advance of the expiration of the September 14th court-ordered

  deadline. Thus, any request for an extension to file the affidavits made after the September 14th

  deadline should be denied for failure to show good cause and excusable neglect. See FED R. CIV.

  P. 6(b)(1) (“the court may, for good cause, extend the time . . . on a motion made after the time

  has expired if the party failed to act because of excusable neglect.”) (emphasis added).3

          Here, MIA had more than 40 days since it was served on August 4, 2020 to execute, file,

  and serve its affidavits along with the motion to dismiss. See Ex. B. To make matters worse,

  MIA’s counsel was in possession of Plaintiffs’ complaint since June 19, 2020, a day after the

  complaint was filed, and nearly three months prior to the September 14th deadline. See Ex. A.




  3
         Recognizing that MIA’s affidavits were untimely and leave of Court is required, MIA has
  since moved for leave to file their affidavits nunc pro tunc. [ECF No. 26]. Plaintiffs oppose that
  motion and their response is due on or before October 9, 2020.
                                                     6
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 7 of 13



            B.      The Affidavits Raise New, Additional Issues Not Included in the Motion to
                    Dismiss

            Furthermore, where, as here, a defendant challenges personal jurisdiction, Venetian Salami

  Co., 554 So.2d 499 is the seminal case that sets forth the procedure for the parties and Court to

  use. It provides, in pertinent part,

            Venetian Salami also sets forth the procedures for the parties and the trial court to
            use when a defendant argues that the court lacks personal jurisdiction over the
            defendant. Initially, the plaintiff bears the burden of pleading a basis for jurisdiction
            under section 48.193. Venetian Salami, 554 So.2d at 502. The plaintiff may do so
            either by tracking the language of section 48.193 without pleading supporting facts,
            id., or by alleging specific facts that demonstrate that the defendant's actions fit
            within one or more subsections of section 48.193. Washington Capital Corp. v.
            Milandco, Ltd., 695 So.2d 838, 841 (Fla. 4th DCA 1997). If the plaintiff meets this
            pleading requirement, the burden shifts to the defendant to file a legally sufficient
            affidavit or other sworn proof that contests the essential jurisdictional facts of the
            plaintiff's complaint.

  Hilltopper Holding Corp. v. Estate of Cutchin ex rel. Engle, 955 So.2d 598, 601-602 (Fla. 2d DCA

  2007); Ultra-Images, LLC v. American Entertainers, LLC, 2006 WL 8432327 (S.D. Fla. 2006)

  (same).

            Here, MIA’s entire motion is predicated on attacking Plaintiffs’ purported failure to plead

  a prima facie case of personal jurisdiction. See [ECF No. 23 at ¶ 2] (“MIA . . . is not engaging in

  business in Florida and . . . committed no acts here in Florida. COMPLAINT Paragraph 80. All

  of the alleged acts are said to have occurred in Spain and Italy.”); Id. at ¶ 4 (“The Complaint is

  completely devoid of any fact to support jurisdiction.”); Id. at ¶ 6 (“The Court does not have to

  accept as true these unsupported allegations, especially where they are contradicted by other

  allegations in the complaint, namely Paragraph 80 which alleges MIA committed the acts in Spain

  and Italy.”); Id. at ¶ 12 (“Plaintiff has failed to allege any facts, other than it [sic] barebones

  assertions that would show MIA is a proper defendant.”). Indeed, beyond a passing reference to

  Ricci’s affidavit solely with respect to her ownership in MIA (which, on its face, has nothing to

  do with challenging personal jurisdiction), MIA does not cite to, much less alternatively argue,
                                                       7
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 8 of 13



  that even if Plaintiffs plead a prima facie case of the Court’s personal jurisdiction4, MIA’s sworn

  proof contests the essential jurisdictional facts of Plaintiffs’ complaint. See [ECF No. 23].

         Thus, MIA’s untimely affidavits raise an entirely new argument to its motion that was not

  raised originally – namely, an evidentiary challenge to this Court’s personal jurisdiction. When a

  supplemental filing raises new arguments to a motion to dismiss, without leave, the Court is well

  within its discretion to strike it. See, e.g., Tambourine, 2007 WL 9701037 at *1 ("As it is now, the

  Supplemental Memorandum, without leave of Court, adds a whole host of new issues and legal

  arguments why the Motion to Dismiss should be granted . . . Second, more substantively the

  Supplemental Memorandum adds legal arguments to the pending Motion to Dismiss that were not

  originally raised in the Motion. They are thus not supplemental but instead additional, which runs

  afoul of Fed. R. Civ. P. 12(g) and (h). Again, only by filing a motion for leave can a party seek to

  do so while the original Motion is pending, which the Court has discretion to grant or deny based

  upon several considerations.”).

         For all these reasons, this Court should strike the affidavits.

  II.    Alternatively, the Court Should Grant Plaintiffs Leave to Conduct Jurisdictional
         Discovery

         Should the Court not strike the untimely affidavits, it should permit Plaintiffs to conduct

  limited jurisdictional discovery for a period of at least 60 days.

         As the Eleventh Circuit has noted, this Court may order “the discovery of facts necessary

  to ascertain [its] competency to entertain the merits.” Eaton v. Dorchester Dev., Inc., 692 F.2d

  727, 729 (11th Cir. 1982) (citations omitted). “[S]uch discovery is not entirely discretionary.” Id.



  4
          Needless to say, Plaintiffs plead a prima facie case for personal jurisdiction sufficient to
  transfer the burden to MIA to provide sworn proof to contest Plaintiffs’ jurisdictional facts. Cf.
  Compl. ¶ 11 with Ultra-Images, 2006 WL 8432327, at * 3 (“The proper inquiry is to first determine
  whether Plaintiff states a prima facie case either by tracking the language of the statute or by
  alleging facts within the ambit of the same.”) (internal citations omitted and emphasis added)).
                                                    8
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 9 of 13



  Said differently, “a court does not have discretion to grant or deny a request for jurisdictional

  discovery when jurisdictional facts are in dispute.” Id. at 727 n. 7 (internal brackets omitted).

  Indeed, a plaintiff “must be given an opportunity to develop facts sufficient to support a

  determination on the issue of jurisdiction,” as “the rules entitle a plaintiff to elicit material through

  discovery before a claim may be dismissed for lack of jurisdiction.” Id. at 731 (internal quotation

  marks and citations omitted). See also Diamond Chem Co. v. Atofina Chems., Inc., 268 F. Supp.

  2d 1, 15 (D.C. Cir. 2003) (“A plaintiff faced with a motion to dismiss for lack of personal

  jurisdiction is entitled to reasonable discovery, lest the defendant defeat the jurisdiction of a federal

  court by withholding information on its contacts with the forum.”).

          “The decision to allow jurisdictional discovery is a product of the timing and nature of the

  jurisdictional discovery request.” Inman v. American Paramount Financial, No. 10-80393, 2010

  WL 11561202, *3 (S.D. Fla. July 7, 2010) (permitting jurisdictional discovery where plaintiffs

  filed their motion for leave to conduct discovery prior to ruling on the motion to dismiss and less

  than a motion after the motion to dismiss was filed); see also Elardi v. I.S. Makinen OY, No. 19-

  22229, 2019 WL 6003210, *3 (S.D. Fla. Nov. 14, 2019) (permitting jurisdictional discovery where

  the plaintiff requested discovery through a formal motion prior to responding to the motion to

  dismiss). Given that (1) MIA filed its motion to dismiss just two weeks ago, (2) MIA filed the

  affidavits in support of its motion to dismiss less than two weeks ago, and (3) this Court has yet to

  rule on the motion to dismiss, Marconi’s request for jurisdictional discovery is entirely timely.

          As for the nature of the discovery, “jurisdictional discovery is not a vehicle for a fishing

  expedition in hopes that discovery will sustain the exercise of personal jurisdiction.” Grimes v.

  Young Life, Inc., 2016 WL 11531540, *3 (M.D. Fla. May 2, 2016) (internal quotation marks and

  italics omitted). Plaintiffs seek to conduct narrowly tailored jurisdictional discovery in the form

  of requests for production, requests for admissions, interrogatories, and depositions of Ricci,

                                                     9
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 10 of 13



   MIA’s corporate representative, Bevilacqua, and MIA’s CEO referenced in Bevilacqua’s affidavit

   (to the extent he/she is not Ricci, Bevilacqua, or the person designated as MIA’s corporate

   representative). The discovery requests will be regarding the following items and issues:

          •      All issues raised in Ricci’s and Bevilacqua’s affidavits filed in this case
          •      All arguments made in MIA’s motion to dismiss
          •      MIA’s5 licensing and/or accreditation, or efforts to obtain same, in the State of
                 Florida or the United States
          •      MIA’s communications with licensing and/or accreditation agencies in the United
                 States
          •      MIA online courses available to U.S.-based students.
          •      MIA’s incorporation and formation
          •      MIA’s business dealings in the U.S.
          •      MIA’s solicitation efforts and services in Florida
          •      MIA’s “missions and activities,” as referenced in Bevilacqua’s affidavit.
          •      MIA’s students based in the United States
          •      MIA’s marketing and recruitment efforts in the United States
          •      MIA’s student recruitment efforts that mentioned Marconi and/or UNIR
          •      MIA’s student recruit efforts in the United States
          •      MIA’s CEO’s visit to the campus of San Ignacio University in Miami in January
                 2020
          •      MIA’s contracts and/or business relationships with U.S.-based entities or
                 individuals
          •      Offices or real estate located in Florida and used or controlled by MIA.
          •      U.S.-based payments received by MIA
          •      MIA’s use of the U.S. banking system to conduct its activities
          •      Forms, certificates, and other documents used by MIA bearing Marconi’s
                 letterhead and/or trademark.
          •      MIA’s use of the Marconi trademark
          •      MIA’s trips to Florida
          •      MIA’s use of other persons and/or corporate entities to conduct its activities in
                 Florida
          •      All MIA-related entities engaging in activities in Florida and the nature of those
                 activities
          •      All non-privileged discussions related to Marconi and/or UNIR (and their
                 respective agents)
          •      The materials MIA has used to recruit students, and the circumstances
                 surrounding the creation, and use of, same
          •      MIA’s communications with prospective students

   5
            “MIA” includes any MIA predecessors or successors in interest, and any directors, officers,
   employees, agents, attorneys, representatives, or other persons acting, or purporting to act, on MIA’s
   or its predecessors’ or successors’ behalf.

                                                  10
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 11 of 13



          •       The geographic areas in which MIA engages its business, provides services, and
                  recruits students
          •       Communications between MIA and Ricci (or a Ricci-related, Florida-based
                  entity), either internally or otherwise
          •       Communications between MIA and Bevilacqua (or a Bevilacqua-related, Florida-
                  based entity), either internally or otherwise
          •       The role Ricci and Bevilacqua have played in creating and operating MIA, and
                  the time periods in which such activities occurred
          •       Ricci and Bevilacqua’s relationship with MIA
          •       The relationship between Florida-based entities controlled and/or managed by
                  Ricci and/or Bevilacqua and MIA
          •       The resources used to create and operate MIA

          As explained above, Marconi has alleged that this Court has personal jurisdiction over MIA

   given that MIA both (1) committed a tortious act within Florida and (2) caused injury to persons

   or property within this state arising out of an act or omission by MIA outside this state, when at

   the time of the injury, MIA was engaged in the solicitation or services activities within this state.

   [ECF No. 1, ¶ 11]. Moreover, Marconi has specifically alleged in the complaint that “Ricci and

   MIA utilized Marconi resources, trade secrets, intellectual property, and other materials to recruit

   prospective students away from Marconi and to MIA by deceiving students into believing they

   were registering with, and paying registration fees to, MIA.” Id. at ¶ 30. They also “falsely

   represented [MIA] as associated with Marconi, even going so far as to use Marconi’s letterhead

   and trademark, as well as providing Certificates of Completion that included Marconi’s

   trademark.” Id. at ¶¶ 2, 30-36. All of the above-listed topics are reasonably calculated to lead to

   the discovery of admissible evidence as to the bases and facts that Marconi has pled in support of

   of personal jurisdiction over MIA.

   III.   The Court Should Extend the Time for Marconi to Respond to MIA’s Motion to
          Dismiss Pending Ruling on the Other Relief Sought in this Motion and Completion of
          Any Discovery

          Finally, given that the resolution of the aforementioned relief will affect Plaintiffs’

   response to MIA’s motion to dismiss, including what they are required to respond to, the burden


                                                    11
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 12 of 13



   of proof and what Plaintiffs must show in respect of same, and the substance of such a response,

   Plaintiffs request an extension of time until 14 days after the Court issues an order on this motion

   or 14 days after the completion of any permitted discovery, whichever is later, in order to respond

   to MIA’s motion to dismiss. See FED R. CIV. P. 6(b)(1) (“the court may, for good cause, extend

   the time . . . if a request is made, before the original time or its extension expires”).

                                              CONCLUSION

           Based on the foregoing points and authorities, Plaintiff Marconi International University,

   Inc. requests that the Court enter an order striking the affidavits of Laura Ricci and Renato

   Bevilacqua, or in the alternative, granting Marconi leave to conduct jurisdictional discovery for a

   period of 60 days, and extending the time for Marconi to respond to Defendant MIA Global

   Business School, S.L. d/b/a MIA Digital University’s motion to dismiss for lack of personal

   jurisdiction [ECF No. 23] pending ruling on the other relief sought in this motion and the

   completion of any permitted discovery.

                       LOCAL RULE 7.1 CERTIFICATE OF CONFERRAL

           In accordance with Local Rule 7.1(a)(3), the undersigned counsel for Plaintiffs UNIR, LLC

   and Marconi International University, Inc. certifies that he conferred via email with counsel for

   Defendant MIA Global Business School, S.L. (“MIA”), who stated that MIA opposes Plaintiffs’

   Motion to Strike the affidavits of Laura Ricci and Renato Bevilacqua. Moreover, the undersigned

   certifies that he also attempted to confer via email on four separate occasions with counsel for MIA

   regarding Plaintiffs’ request for jurisdictional discovery and related extension of time, however,

   counsel for MIA failed to provide a response to the undersigned’s conferral request.

                                                   By: /s/ Fausto Sanchez
                                                   Fausto Sanchez, Esq.




                                                     12
Case 1:20-cv-22508-JEM Document 29 Entered on FLSD Docket 09/28/2020 Page 13 of 13



   Dated: September 28, 2020                           Respectfully submitted,

                                                       SANCHEZ FISCHER LEVINE, LLP
                                                       1200 Brickell Avenue, Ste. 750
                                                       Miami, Florida 33131
                                                       Tel.: (305) 925-9947

                                                       By: /s/ Fausto Sanchez
                                                       Fausto Sanchez, Esq.
                                                       Florida Bar No.: 86229
                                                       Email: fsanchez@sfl-law.com
                                                       David M. Levine, Esq.
                                                       Florida Bar No. 84431
                                                       Email: dlevine@sfl-law.com
                                                       Chad S. Purdie, Esq.
                                                       Florida Bar No.: 41965
                                                       Email: cpurdie@sfl-law.com

                                                       Counsel for Plaintiffs

                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 28, 2020, I electronically filed the

   forgoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record via electronic transmission of Notices

   of Electronic Filing generated by CM/ECF.

                                                       By: /s/ Fausto Sanchez
                                                       Fausto Sanchez, Esq.




                                                  13
